EXHIBIT 21 SYPRIS SOLUTIONS, INC. SUBSIDIARIES OF THE COMPANY The Company’s subsidiaries as of December 31, 2016 are as follows: Sypris Electronics, LLC, a Delaware limited liability company. Sypris Data Systems, Inc., a Delaware corporation. Sypris Technologies, Inc., a Delaware corporation. Sypris Technologies Marion, LLC, a Delaware limited liability company. Sypris Technologies Kenton, Inc., a Delaware corporation. Sypris Technologies Mexican Holdings, LLC, a Delaware limited liability company. Sypris Technologies Mexico, S. de R.L. de C.V., a Mexican limited liability company. Sypris Technologies Toluca, S.A. de C.V., a Mexican corporation. Sypris Europe ApS, a Danish private limited liability company. Sypris Technologies (UK) Ltd., a UK private limited company. Sypris Technologies Northern, Inc., a Delaware corporation. Sypris Technologies Southern, Inc., a Delaware corporation. Sypris Technologies International, Inc., a Delaware corporation.
